DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/14/22.
The reply filed 07/14/22 affects the application 17/047,523 as follows:
1.     Applicant’s declaration filed under rule 1.130(a) has over the rejections made under 35 U.S.C. 103(a) of the office action mailed 04/14/22.  However, upon further consideration, a new ground rejection is set forth herein below. Thus, this office action is made Non-Final. Claims 1-15, 17-18, the invention of Group I is prosecuted by the examiner. Claims 19-21 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-15, 17-21 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ganzle et al. (WO 2005051102 Al).	
Claim 1 is drawn to a composition comprising a plurality of levan oligomers, wherein at
least 70% (w/w) of said plurality of levan oligomers are characterized by: (i) weight average molecular weights (Mw) of 540 to 1000 g/mol, and (ii) a dispersity index (D) of less than 2.
	Ganzle et al. disclose preparing and partial purifying and characterizing levan oligosaccharides from enzymatic reactions using levansucrase (see page 13, lines 11-35).
It should be noted that Ganzle et al.’s oligosaccharides or oligomers are prepared in similar ways (enzymatic preparation) to that by which Applicant prepares their oligosaccharides or oligomers.
Furthermore, Ganzle et al. disclose that the oligosaccharides have a DP of (3 or 4) and (4 or 5) (see page 13, lines 11-35). Also, the levansucrase induces on one hand the hydrolysis of sucrose
to glucose and fructose and subsequently catalyses the β(2→1) binding of the accessible fructose molecules. This reaction proceeds until no further sucrose molecule is available. Accordingly, the reaction products are on the one hand low molecular FOSs with two (kestose) or three (nystose) fructose molecules and on the other hand high molecular fructo-polysaccharides with up to n fructose molecules (levan). Beside this β(2→1) binding the levansucrase on the other hand also catalyzes the β(2→6) linking of long-chain FOS's. This β(2→6) linking is also known as polymerization (see page 3, lines 24-33). It should be noted kestose and nystose are levan oligosaccharides. In fact, Ganzle et al. disclose that nystose is a tetrasaccharide consisting of three fructose molecules and one glucose molecule (see 2nd page, lines 16-17). Furthermore, it should be noted that the oligosaccharides with degree of polymerization (DP) of 4 or 5 has molecular weight of about 666 and 828 g/mol, respectively which is in the range of molecular weight of the levan oligomers or oligosaccharides claimed by Applicant. In addition, Ganzle et al. also disclose purifying or separation the oligosaccharides which means a purified or separated oligosaccharide or composition such as the oligosaccharide with DP of 4 would have a dispersity index of 1 (i.e.; dispersity index of less than 2) and a 100% w/w). Also, Ganzle et al. disclose that the FOS oligosaccharides can be in foods in amounts or percentage of much higher than 18-25% of FOS (see page 2, lines 17-22). Furthermore, Ganzle et al. disclose that the process of the their invention is also useful for the direct enrichment of starting materials for the cosmetic industry, particularly starting materials based on cacao butter or other natural carriers (see page 8, lines 31-33).
Ganzle et al. do not explicitly disclose the dispersity index (Ð) of the composition. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Ganzle et al.’s oligomer composition and to determine further properties of Ganzle et al.’s oligomer composition such as the dispersity index (Ð) so as to use it more effectively foods such as a food additive.
One having ordinary skill in the art would have been motivated to prepare Ganzle et al.’s oligomer composition and to determine further properties of Ganzle et al.’s oligomer composition such as the dispersity index (Ð) so as to use it more effectively foods, such as a food additive.
It should be noted that the Examiner considers Applicant’s composition which comprises oligomers with less than 1% or 10% branching as encompassing a composition which comprises oligomers of 0% branching and thus obvious over Ganzle et al. composition which is not disclosed as comprising oligomers with branching but rather disclose low molecular FOSs with two (kestose) or three (nystose) fructose molecules with β(2→1). Also, it is obvious to determine further properties of the Ganzle et al. composition such as the percent (%) of levan polymers (or fructo-polysaccharides (levan) which Ganzle et al. disclose are produced from the use of levansucrase) that are in the form of an aggregate and of particular apparent relative density such as to use it more effectively in foods. Also, it is obvious to formulate the composition as a cosmetic as taught by Ganzle et al., for topical administration. In addition, it is obvious to prepare the oligomers and polymers in % by weight of the total weight of the composition as taught by Ganzle et al. Furthermore, it is obvious to include additives in the composition such as potassium sorbate which is a chemical additive that is widely used as a preservative in foods, drinks, and personal care products. Also, it is obvious to determine further properties of the levan composition such as the total weight ratios of oligomers and polymers relative to the monosaccharides and /or disaccharides such as to use the composition more effectively foods, and also to expect that the ratio would be at least 1, especially since Ganzle et al. disclose enzymatically preparing levan (fructo-polysaccharides) comprising using one molecule of glucose (see Figure 1).  In addition, it is obvious to expect that the monosaccharides would comprise glucose, fructose and a combination thereof, especially since levan is a polyfructose with a terminal of glucose, and that the composition comprises hexoses and sucrose.  

Applicant's arguments with respect to claims 1-15, 17-18 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623